Citation Nr: 1046183	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder - claimed as anxiety - to include posttraumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to August 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing 
chaired by the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing has been associated with the claims 
folder.

Following the Veteran's Videoconference hearing, the Board 
determined in a July 2010 decision that the Veteran had submitted 
new and material evidence sufficient to reopen his previously 
denied claim.  Finding, however, that there was not evidence 
sufficient to decide the Veteran's claim, the Board remanded the 
case in order that the Veteran may undergo a VA examination.  The 
Veteran underwent such an examination in August 2010.  

As the Veteran has been afforded a VA examination pursuant to the 
July 2010 remand instructions, the Board thus finds there was 
substantial compliance with its instructions.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance).  As the requested 
development has been completed, the case may proceed without 
prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The most probative medical evidence of record indicates that 
the Veteran currently suffers from adjustment disorder and a 
personality disorder with cluster C traits, but not an acquired 
psychiatric disorder.  

2.  A personality disorder is not defined by VA regulations as a 
disease or disability for which service connection may be 
granted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric condition have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The Veteran has no legal entitlement to service connection 
for a personality disorder.  38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for anxiety, a 
condition which he contends he developed during service in 
reaction to stressful events he suffered through upon his 
induction.  As the most probative medical evidence indicates, 
however, that the Veteran currently suffers from a personality 
disorder and not an acquired psychiatric disorder such as 
anxiety, his claim must be denied.

A review of the history of the Veteran's claim is instructive.  
The Veteran sought service connection for "nerves" in January 
1980.  In a February 1980 rating decision, the RO found first 
that the Veteran's in-service mental health treatment was for a 
personality disorder and second that the Veteran's current 
anxiety was not incurred in or aggravated by his active service.  
Accordingly, the RO determined that service connection was not 
warranted.  

The Veteran sought to reopen his claim in March 2007.  In a July 
2007 rating decision, the RO declined to reopen the Veteran's 
claim, finding that he had not submitted new and material 
evidence sufficient to reopen the claim.  The Veteran filed a 
timely Notice of Disagreement, and the RO issued a Statement of 
the Case in November 2007.  The Veteran then filed a Substantive 
Appeal and later testified before the undersigned Veterans Law 
Judge in a May 2010 Videoconference hearing.  

In its earlier July 2010 decision, the Board determined that the 
Veteran had submitted new and material evidence sufficient to 
reopen his claim.  Specifically, the Board found that the report 
of a psychological evaluation that the Veteran underwent in 
conjunction with his claim for Social Security benefits had 
indicated a link between the Veteran's diagnosed psychiatric 
disorders and his active service.  The Board further found that 
while this evidence indicated such a link, it was not explicit 
enough to serve as a nexus opinion.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83-84 (stating that medical evidence that is not 
sufficient for a nexus may be sufficient to indicate such a link 
and necessitate a VA examination).  In reviewing the Veteran's 
claims file, the Board noted that the Veteran had been diagnosed 
as suffering from a number of different psychiatric disorders, 
but none had been sufficiently linked to the Veteran's active 
service.  The Board thus remanded the Veteran's claim in order 
that he may undergo a VA examination to determine both the nature 
and etiology of any current psychiatric disorder from which the 
Veteran suffers.  

The Veteran underwent the requested VA examination in August 
2010.  The examiner reviewed the Veteran's claims file and 
medical records.  The examiner also took an extensive medical and 
psychiatric history from the Veteran himself.  The examiner 
completed a psychiatric examination of the Veteran and 
administered the Minnesota Multiphasic Personality Inventory test 
and the Millon Clinical Multiaxial Inventory test.

The examiner diagnosed the Veteran as suffering from an 
adjustment disorder due to chronic pain and an opiate dependency, 
by history.  The examiner also assigned an Axis II diagnosis of 
personality disorder with cluster C traits.  In explaining her 
diagnoses, the examiner noted that the Veteran had anxiety and 
depressive symptoms, but found that these symptoms were related 
to his personality disorder.  The examiner also explained that 
the Veteran did not meet the criteria for diagnoses of PTSD, mood 
disorder, or unipolar or bipolar disorders.  

The examiner noted that the Veteran was discharged from the Navy 
for an immature personality.  The examiner stated that while this 
is not a formal DSM-IV diagnosis, it is consistent with her 
opinion that the Veteran's characterological traits are the 
primary reason for his psychological distress and longterm 
maladjustment.  Specifically, the examiner compared the Veteran's 
in-service psychiatric evaluation to a later VA evaluation, 
finding many similarities between the two.  

In responding directly to questions raised by the Board's July 
2010 remand, the examiner reiterated his conclusion that the 
Veteran did not meet the criteria for a PTSD diagnosis.  She also 
reiterated that the Veteran suffered from a personality disorder 
that is preexisting to the military and not caused by his active 
service.  Finally, the examiner commented that the Veteran's 
behavior documented in his service treatment records are due to 
his personality disorder.  These behaviors have continued since 
the Veteran's service, but the examiner found them to be 
exacerbated by the Veteran's use and abuse of pain medications.  

VA regulations state that "[t]here are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary."  38 U.S.C.A. 
§ 3.303(c).  Accordingly, certain disabilities are considered not 
to be diseases or injuries within the meaning of applicable 
legislation; personality disorders are included among those 
conditions not considered to be a disease or injury for purposes 
of compensation.  Id.  

The VA examiner from the Veteran's August 2010 examination was 
clear in her belief that the Veteran suffers from a pre-existing 
personality disorder, and his adjustment disorder was due to 
chronic pain, rather than service.  As stated above, personality 
disorders are not considered to be diseases or injuries for the 
purposes of compensation, and service connection for such a 
disorder is not warranted.

The Board acknowledges that the Veteran has been diagnosed as 
suffering from a variety of psychiatric disorders over the years.  
While in service, the Veteran was diagnosed as suffering from an 
immature personality with situational adjustment difficulties to 
adult life.  It was this diagnosis that led directly to his 
August 1975 discharge.  An October 1979 VA medical record 
reflects that the Veteran was diagnosed as suffering from anxiety 
neurosis.  In a March 2007 VA mental health consultation, the 
Veteran was diagnosed as suffering from a mood disorder with 
depressive features due to chronic pain and anxiety disorder, not 
otherwise specified.  A March 2008 VA psychiatry note found the 
Veteran to be suffering from major depression, recurrent, without 
psychotic features.  This same note ruled out that the Veteran 
suffered from an anxiety disorder or dysthymia.  In conjunction 
with his claim for Social Security disability benefits, the 
Veteran underwent a psychological examination with Douglas B. 
Richardson, M.S., in June 2008.  Mr. Richardson diagnosed the 
Veteran as suffering from major depressive disorder, recurrent, 
severe with psychotic features; PTSD, chronic; and panic disorder 
with agoraphobia.  

For many reasons, however, the Board finds that the VA examiner's 
diagnosis is the most probative.  

First, the examiner reviewed the Veteran's entire medical history 
- including his service treatment records, the medical records 
that had been obtained and associated with the claims file, and 
the medical history that the Veteran provided.  A review of the 
various VA treatment records and the Social Security examination 
reveals that these diagnoses made were not based on such a 
comprehensive review of the Veteran's medical history and service 
treatment records.  While Mr. Richardson stated that he reviewed 
VA medical records that the Veteran provided, there is no 
indication that Mr. Richardson reviewed the Veteran's service 
treatment records.  

Second, the VA examiner's diagnosis provides the most commentary 
supporting why the diagnosis was proper.  The various VA 
examinations offered diagnoses without providing much guidance on 
why these diagnoses were proper.  Mr. Richardson's diagnoses 
similarly lack such support.  Though the June 2008 examination 
report is thorough in discussing the Veteran's responses to his 
mental status examination and other psychological tests, this 
report did not state why the assigned diagnoses were proper or 
why they differed from the VA records that were reviewed. 

Third, the examiner's conclusions are most closely in line with 
the findings made by military doctors during the Veteran's active 
service.  Again, the Veteran sought mental health treatment while 
he was in service.  In an August 1975 mental health consultation 
report, a Navy Psychologist found that the Veteran had "a 
lifelong pattern of personality maladjustment with significant 
difficulties of emotional control which have persisted until the 
present time."  The psychologist diagnosed the Veteran as 
suffering from an immature personality with situational 
adjustment difficulties to adult life.  The VA examiner's opinion 
is the only diagnosis that specifically references these records 
and states why the Veteran's current symptomatology is a 
manifestation of the same personality disorder that he suffered 
from in service and before.  

Finally, the examiner from the Veteran's August 2010 VA 
examination acknowledged the other diagnoses that the Veteran had 
received and explained why his diagnosis was the most proper.  
Again, the VA examiner acknowledged that the Veteran displayed 
anxiety and depressive symptoms, but she stated that these 
symptoms were related to his personality disorder.  Though the 
other VA diagnoses did not state that the Veteran suffered from a 
personality disorder, their diagnoses do state that such a 
determination was deferred.  For instance, the March 2007 VA 
mental health consult in which the Veteran was diagnosed as 
suffering from a mood disorder and anxiety disorder stated that a 
determination of the Veteran's personality disorders or traits 
was deferred.  Thus, while the VA diagnoses did not state that 
the Veteran suffered from a personality disorder, it is clear 
that they did not rule out this possibility.  

The Board notes that though Mr. Richardson diagnosed the Veteran 
as suffering from PTSD, service connection for this disorder is 
not warranted.  First, despite the fact that the Veteran has 
received on-going psychiatric care from VA and received many 
diagnoses for his psychiatric symptomatology, no one else had 
diagnosed the Veteran as suffering from PTSD.  Second, as 
explained above, Mr. Richardson did not state why a PTSD 
diagnosis was proper or what stressors this diagnosis was based 
on.  Finally, and most importantly, service connection for PTSD 
requires that a diagnosis of PTSD be made in accordance with 
38 C.F.R. § 4.125.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) 
requires diagnoses of mental disorders conform to the DSM-IV.  As 
Mr. Richardson's diagnosis did not lay the Veteran's diagnosis 
out on the five axis structure provided by the DSM-IV, it does 
not conform to the regulation and is properly afforded little 
probative weight. 

The Board also notes that the Veteran has made many statements to 
the Board, both in letters and in his testimony from his May 2010 
Videoconference hearing.  The Board finds the Veteran is 
competent to report his symptomatology and to relay the history 
of the diagnoses that he has received.  He is not, however, 
competent to state that any current psychiatric disorder from 
which he suffers is causally related to his active service or to 
any events therein.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay 
evidence may be competent to establish a diagnosis of a 
condition, it did not state that lay evidence may be used to 
determine medical etiology).  Since the Veteran is not competent 
to offer his opinions on whether the psychiatric disorders from 
which he currently suffers are causally related to service, the 
Board finds his testimony to be outweighed and carry less 
probative value than the conclusions of the examiner from the 
Veteran's August 2010 VA examination.  

In summary, pursuant to VA regulation, personality disorders are 
deemed to be congenital or developmental abnormalities and are 
not considered to be disabilities for the purposes of service 
connection.  38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) ("A personality disorder . . . is not the 
type of disease - or injury - related defect to which the 
presumption of soundness can apply.").  Here, as the Board finds 
that the most probative medical evidence of record reflects that 
the Veteran suffers from an adjustment disorder unrelated to 
service, and a personality disorder, a basis upon which to 
establish service connection has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 
C.F.R. §§ 3.102, 3.159, 3.303. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's notice 
requirements were satisfied by an April 2007 letter, and all 
indicated development and assistance has been accomplished.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


